Citation Nr: 0330507	
Decision Date: 11/05/03    Archive Date: 11/13/03	

DOCKET NO.  98-16 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for a chronic neck 
disorder, on a direct basis, or as secondary to a service-
connected left knee disability. 

2.  Entitlement to service connection for a chronic back 
disorder, on a direct basis, or as secondary to a service-
connected left knee disability. 

3.  Entitlement to an evaluation in excess of 20 percent for 
a chronic left knee disability, currently classified as left 
gonarthrosis.  

4.  Whether there is clear and unmistakable error in a March 
27, 1968 rating decision which assigned a 10 percent 
evaluation for service-connected internal derangement of the 
left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In a decision of August 1999, the Board denied entitlement to 
service connection for a right eye disability, as well as for 
a chronic heart disorder.  At that same time, the Board 
remanded for additional development the issues of entitlement 
to service connection for chronic back and neck disabilities, 
and for bilateral defective hearing.  

In a rating decision of May 2000, the RO granted service 
connection for bilateral defective hearing.  Accordingly, 
that issue is no longer in appellate status.  

Since the time of the Board's August 1999 decision, the 
veteran has sought to reopen his previously denied claim for 
service connection for a chronic heart disorder.  Moreover, 
based on various statements currently on file, it would 
appear that the veteran currently seeks service connection 
for a chronic right knee disability, as well as an effective 
date earlier than November 6, 1996 for an award of service 
connection for bilateral defective hearing.  Inasmuch as 
these issues have not been developed or certified for 
appellate review, they are not for consideration at this 
time.  They are, however, being referred to the RO for 
clarification, and, if necessary, appropriate action.  

Finally, the Board notes that, based on correspondence 
contained in the veteran's file, he is apparently under the 
impression that service connection has been granted for 
chronic disabilities of the back and neck.  In that regard, 
at the time of the aforementioned Board decision in August 
1999, the veteran's claims for service connection for chronic 
neck and back disorders were found to be "well-grounded," 
which is to say, "plausible."  This was meant to be by no 
means an indication that service connection for the veteran's 
claimed neck and back disabilities had been granted, but 
rather that an adjudication of his potential entitlement to 
benefits should take place "on the merits."  (Such was in 
accord with the law as constituted at the time of that 
decision.  However, since then the Veterans Claims Assistance 
Act of 2000 eliminated the requirement that a claimant submit 
evidence of a well-grounded claim.)  In any event, the claims 
for service connection for back and neck disabilities are 
still in appellate status.  


REMAND

Among other things, the veteran in this case has argued that 
a rating decision of March 27, 1968, which assigned a 10 
percent evaluation for service-connected internal derangement 
of the left knee, was clearly and unmistakably erroneous, in 
that, at the time of said rating decision, the veteran's left 
knee disability was considerably more severe than indicated 
by the 10 percent evaluation then assigned.  As part of his 
argument, the veteran alleges that he was, in fact, never 
provided a copy of the March 27, 1968 rating decision, or of 
the notice accompanying that rating decision.  Accordingly, 
the veteran and his representative will be furnished a copy 
of that rating decision, and its accompanying letter of 
notification, prior to a final adjudication of his claim 
involving clear and unmistakable error. 

The Board further notes that, based upon a review of the 
veteran's file, he last underwent a VA orthopedic examination 
for compensation purposes in April 2000, more than three 
years ago.  Under the circumstances, an additional, more 
contemporaneous examination will be undertaken prior to a 
final adjudication of the veteran's current claims. 

In April 1999, the veteran was afforded a hearing before the 
undersigned member of the Board at the RO located in Los 
Angeles, California.  However, based on recent correspondence 
(of April and August 2003), it would appear that the veteran 
desires an additional Travel Board hearing.  Accordingly, the 
veteran's case will once again be remanded to the RO for the 
scheduling of such a hearing.  

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claims, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claims.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
necessary to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The Board finds that, notwithstanding certain correspondence 
of September 2002, and the issuance (in November and December 
2002, respectively) of a Statement and Supplemental Statement 
of the Case containing certain of the regulatory provisions 
pertaining to the VCAA, the RO has failed to provide the 
veteran and his representative with adequate notice of the 
VCAA, or of the information and evidence necessary to 
substantiate his claims.  This lack of notice constitutes a 
violation of the veteran's due process rights.  Accordingly, 
the case must be remanded to the RO in order that the veteran 
and his representative may be provided with such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO should furnish the veteran and 
his accredited representative a copy of 
the March 27, 1968 rating decision and 
accompanying April 10, 1968 letter of 
notification advising the veteran that 
service connection (and a 10 percent 
evaluation) had been granted for internal 
derangement of the left knee, effective 
from December 13, 1967, the day following 
the veteran's discharge from service.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 2003, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.  

3. The veteran should then be afforded an 
additional VA orthopedic examination in 
order to more accurately determine the 
exact nature and etiology of his claimed 
neck and back disabilities, and the 
current severity of his service-connected 
left knee disorder.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examiner should 
specifically comment as to whether the 
veteran's current neck and back 
disabilities at least as likely as not 
(i.e., is there at least a 50 percent 
probability) had their origin during his 
period of active military service.  
Should it be determined that the 
veteran's current neck and back 
disabilities did not have their origin 
during the veteran's period of active 
service, an additional opinion is 
requested as to whether such disabilities 
are at least as likely as not (i.e., is 
there at least a 50 percent probability) 
proximately due to, the result of, or 
aggravated by the veteran's service-
connected left knee disability.  

As regards the veteran's service-
connected left knee disability, the 
examiner should specifically comment as 
to the degree of limitation of motion (to 
include flexion and/or extension) 
directly attributable to the veteran's 
gonarthrosis.  The examiner should, 
additionally, specifically comment as to 
the degree of disability (i.e, mild, 
moderate, or severe) directly 
attributable to the veteran's left knee 
disability.  The examiner's comments 
should encompass the veteran's medical 
history, as well as the effects of his 
service-connected left knee disability 
upon his ordinary activities, to include 
any functional loss due to pain, on use 
or due to flare-ups.  

The claims folder and a separate copy of 
this REMAND should be made available to 
and reviewed by the examiner in 
connection with the completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
should be included in the examination 
report.

4.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate his claims.  A general form 
letter, prepared by the RO not 
specifically addressing the disability or 
disabilities at issue is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.  

5.  The RO should then review the 
veteran's claims for service connection 
for chronic neck and back disabilities, 
as well as his claim for an increased 
evaluation for his service-connected left 
knee disability, and the issue involving 
clear and unmistakable error in a March 
27, 1968 rating decision which assigned a 
10 percent evaluation for service-
connected internal derangement of the 
left knee.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The RO is 
advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in the VCAA.  An 
appropriate period of time should be 
allowed for a response.  

6.  Finally, the RO should schedule the 
veteran for a Travel Board hearing, and 
so inform the veteran in a timely manner.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.  


The veteran need take no action until otherwise notified.  
The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


                       
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




